Judge Buckner
delivered the opinion of the Court.
Combs sued Carrington in an action of covenant broken, and obtained a verdict for $1$ 12 Í-2 cents, in damages,.on which, the circuit court rendered a judgment for said sum and costs, against Carrington, to reverse which* be prosecutes this writ of error<
The judgment for costs, was evidently erroneous, as no plea or notice of set-off, or other defence reiied on, which brought the case within the proviso of the acts of 1827, page 228.
It must, therefore, be reversed, and the cause re" manded, with directions, that further proceedings be had, not inconsistent with this opinion.